—Appeal by the State of New York from a judgment of the Court of Claims in favor of the claimant-respondent for the sum of $2,640. Claimant was charged with the possession of an illegal number of fish. Without being placed formally under arrest he agreed to proceed with two game protectors to Saranac Lake to discuss the matter with the district game protector. On the way a controversy arose over possession of the fish and one of the game protectors employed force against the body of claimant, which the Court of Claims held was excessive and unwarranted under the circumstances. As a result of the force employed claimant suffered bodily injuries and was awarded the sum of $2,500 therefor, together with $140 in medical *612expenses. We think the evidence amply sustains the decision of the Court of Claims. Judgment of the Court of Claims unanimously affirmed, with costs. Present — Foster, P. J., Heffernan, Deyo, Bergan and Coon, JJ.